PER CURIAM.
The plaintiff (appellant), William W. Conrad, appeals from a final order denying the plaintiff specific performance of a land purchase contract.
The sole question on appeal is whether the chancellor erred in denying specific performance as prayed for by the plaintiff.
It is a well established rule of law that the chancellor’s findings of fact and conclusions of law come to the appellant court with a presumption of correctness and will not be disturbed unless they are clearly erroneous. Pokress v. Josephart, Fla.App.1963, 152 So.2d 756; Bittner v. Walsh, Fla.App.1961, 132 So.2d 799; Clausi v. Casner Motors, Inc., Fla.App. 1959, 112 So.2d 587.
The court having had the benefit of oral argument and having considered the same, carefully examined and considered the record on appeal, the briefs and the points raised, finds that there is competent substantial evidence to support the findings of fact and the conclusions of law of the trial judge and that the appellant has failed to overcome the presumption of correctness of the trial court’s findings.
Accordingly, the final order appealed is affirmed.
Affirmed.
WALDEN, C. J., CROSS, J., and LOPEZ, AQUILINO, Jr., Associate Judge, concur.